Citation Nr: 1329480	
Decision Date: 09/13/13    Archive Date: 09/20/13

DOCKET NO.  11-26 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) prior to March 4, 2009, pursuant to 
38 C.F.R. § 4.16(b).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Edwards, Counsel




INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2012).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active service from September 1950 to 
November 1951.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a September 2010 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which implemented a Board decision in August 2010 that 
granted TDIU.  A notice of disagreement was received in 
October 2010, a statement of the case was issued in 
September 2011, and a substantive appeal was timely received 
in October 2011.

As a preliminary matter, the Board notes that in April 2012, 
the Board adjudicated the Veteran's claim of entitlement to 
TDIU prior to March 4, 2009, on a schedular basis, and 
remanded this case for consideration on an extraschedular 
basis only.  As such, the issue of entitlement to TDIU prior 
to March 4, 2009, on a schedular basis, is no longer before 
the Board.

In April 2012, the Board remanded this claim for additional 
development.  The RO was instructed to inform the Veteran of 
the requirements for TDIU on an extraschedular basis, which 
was completed in October 2012 and to refer the claim of 
entitlement to TDIU, pursuant to 38 C.F.R. § 4.16(b) to the 
C&P Director, which was completed in March 2013.  The RO was 
to then readjudicate the issue, which was completed in a May 
2013 Supplemental Statement of the Case (SSOC).  The Board 
finds that there has been substantial compliance with its 
April 2012 remand.  Dyment v. West, 13 Vet. App. 141 (1999); 
Stegall v. West, 11 Vet. App. 268 (1998).  That development 
having been completed, the claim is now ready for appellate 
review.



FINDING OF FACT

Prior to March 4, 2009, the competent and probative evidence 
of record does not demonstrate that all forms of 
substantially gainful employment were precluded due solely 
to the Veteran's service-connected disabilities.


CONCLUSION OF LAW

Prior to March 4, 2009, entitlement to TDIU pursuant to 
38 C.F.R. § 4.16(b) is not established.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.3, 4.16(b) 
(2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist 

As set forth in the Veterans Claims Assistance Act of 2000 
(VCAA), the Department of Veterans Affairs (VA) has a duty 
to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002 & Supp. 2012).  Under the VCAA, when VA 
receives a claim, it is required to notify the claimant and 
his representative, if any, of any information and medical 
or lay evidence that is necessary to substantiate the claim; 
that VA will seeks to provide; and that the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (2012); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  This notice must be provided prior to an initial 
unfavorable decision on a claim by the regional office.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The notice requirements of the VCAA apply to all five 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show: (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

In the present case, the Veteran was informed specifically 
of the evidence required to substantiate a TDIU claim on an 
extraschedular basis by a letter sent to the Veteran in 
October 2012.  The claim was subsequently adjudicated in a 
Supplemental Statement of the Case (SSOC) in May 2013.

There is no allegation from the Veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of this claim, and the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to timing and content.

To fulfill Dingess requirements, in February 2007, the 
regional office provided the Veteran with notice as to what 
type of information and evidence was needed to establish a 
disability rating and the possible effective date of the 
benefits.  The regional office successfully completed the 
notice requirements with respect to the issue on appeal.

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).

Additionally, VA has a duty to assist the Veteran in claim 
development.  This includes assisting in the procurement of 
service treatment records and pertinent medical records, as 
well as providing an examination when necessary.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In this case, the Board finds that all necessary development 
has been accomplished, and therefore appellate review may 
proceed without prejudice to the Veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The Veteran's service 
treatment records, post-service private, and VA treatment 
records have been obtained.  The Veteran has been afforded 
VA examinations.  Virtual VA records have been reviewed.  
Additionally, the Veteran's claim was sent to the 
Compensation and Pension (C&P) Director for extraschedular 
consideration in December 2012.

The VA's duty to assist in the development of the claim is 
complete, and no further notice or assistance to the Veteran 
is required to fulfill the duty.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, Smith v. Principi, 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).

II.  Entitlement to TDIU Prior to March 4, 2009, Pursuant to 
38 C.F.R. § 4.16(b)

The Veteran is seeking entitlement to a TDIU rating, on an 
extra-schedular basis, prior to March 4, 2009.  He contends 
he should be entitled to TDIU beginning on July 28, 2005 
(the date of the receipt of the claim).  See September 2010 
statement.  

Total disability ratings for compensation purposes may be 
assigned where the schedular rating is less than total, when 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more, or as a result of two or more disabilities, provided 
at least one disability is ratable at 40 percent or more, 
and there are sufficient additional service-connected 
disabilities to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 4.16.

Individual unemployability must be determined without regard 
to any nonservice-connected disabilities or the Veteran's 
advancing age.  38 C.F.R. § 3.341(a); see 38 C.F.R. § 4.19 
(stating that age may not be a factor in evaluating service-
connected disability or unemployability).  

Prior to March 4, 2009, the Veteran was 40 percent service 
connected for a low back disability from May 1982 and 10 
percent service connected for neuropathy of the left lower 
extremity, from August 2005.  His combined disability 
evaluation was 40 percent disabling from May 1982 and 50 
percent disabling from August 2005.  Effective March 4, 
2009, he had a 60 percent combined evaluation.

As determined in the April 2012 Board decision, the Veteran 
did not meet the schedular percentage threshold requirements 
provided in 38 C.F.R. § 4.16(a) for consideration of 
entitlement to TDIU prior to March 4, 2009, as the Veteran's 
combined rating for his service-connected disabilities was 
50 percent, prior to March 4, 2009.  

However, where the percentage requirements set forth above 
are not met, entitlement to the benefit on an extra-
schedular basis may be considered when the Veteran is unable 
to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, and consideration 
is given to the Veteran's background including his 
employment and educational history.  Therefore, rating 
boards should submit to the Director, Compensation and 
Pension Service (C&P), for extra-schedular consideration all 
cases of Veterans, who are unemployable due to service-
connected disability, but who fail to meet the percentage 
standards set forth in paragraph (a) of this section.  38 
C.F.R. § 4.16(b).  

Unlike the criteria for an extra-schedular rating under 38 
C.F.R. § 3.321, the grant of an extra-schedular rating for 
TDIU under 38 C.F.R. § 4.16(b) is based on a subjective 
standard that seeks to determine if a particular Veteran is 
precluded from employment based on his service-connected 
disabilities.  See VAOPGCPREC. 6-96 (1996).  This means that 
the Board should take into account the Veteran's specific 
circumstances including his disability and his employment 
history when determining if he is unable to work.  

The sole fact that a Veteran is unemployed or has difficulty 
obtaining employment is not enough.  A disability rating in 
itself is recognition that the impairment makes it difficult 
to obtain or keep employment, but the ultimate question is 
whether the Veteran is capable of performing the physical 
and mental acts required by employment, not whether he can 
find employment.  Van Hoose v. Brown, 4 Vet. App. 361 
(1993).

Although the Board is precluded from initially assigning an 
extra-schedular rating, the Board may review the 
adjudication of an extraschedular rating once the Director 
of the Compensation and Pension Service determines that an 
extraschedular rating is not warranted.  Anderson v. 
Shinseki, 22 Vet. App. 423 (2009); Floyd v. Brown, 9 Vet. 
App. 88 (1996).

The Veteran was afforded a VA spine examination in October 
2005.  He had a range of motion of 30 degrees of flexion, 15 
degrees extension, right and left lateral flexion to 15 
degrees, left rotation to 30 degrees, and right rotation to 
15 degrees.  The examiner indicated that the Veteran could 
not work in a physical environment due to problems with 
bending, lifting, and walking long distances.  There was no 
indication that the Veteran could not perform sedentary 
work.  Importantly, the examiner noted that the Veteran was 
not incapacitated.

In April 2005, the Veteran's private physician indicated 
that the Veteran underwent a spinal fusion, had constant 
back pain, and was unable to walk long distances or stand 
for any length of time. 

In January 2006, the Veteran's employer sent a letter 
indicating that the Veteran was out of work on two occasions 
when he had back surgery, but that he returned from each 
surgery and continued working until retirement.

In March 2006, the Veteran's spouse stated that the Veteran 
retired because he was not able to fulfill his job 
requirements due to his back problems.  

Statements from the Veteran's former coworkers in February 
2006 and March 2007 related that he had back problems while 
working as an industrial engineer managing a department and 
was never able to do required heavy lifting.  

In March 2007, the Veteran's private physician stated that 
the Veteran had a revision total hip arthroplasty on his 
left side, and previous back surgery three times, which has 
reduced his ability to maintain a normal lifestyle.  The 
physician noted that the Veteran also had some cardiac 
problems after his total hip revision.  The physician opined 
that the Veteran's symptoms are such that he is precluded 
from any gainful employment or ability to maintain a normal 
lifestyle, and he is "completely disabled from any and all 
activities."  See March 2007 letter.

The Board notes that the Veteran indicated during an August 
2009 VA examination that he had a desk job working as an 
industrial engineer and retired in 1994, noting that 
prolonged sitting at work bothered him.  

In December 2012, the Veteran's claim was referred to the 
C&P Director for extra-schedular consideration prior to 
March 4, 2009, pursuant to 38 C.F.R. § 4.16(b).  The 
Director issued an Administrative Decision in March 2013.  
The Director stated that while there was an opinion from the 
Veteran's private physician indicating that the Veteran was 
unemployable, the Veteran's nonservice-connected disorders 
were listed in the reasoning.  The Director noted that prior 
to March 4, 2009, the VA examination showed that the Veteran 
had range of motion in the spine and he ambulated normally, 
without assistance.  The Director stated that there was no 
indication that the Veteran would be unemployable in all 
occupations, as he worked full-time in a sedentary position 
until he retired.  Importantly, the Director noted that the 
Veteran had several nonservice-connected disorders that 
would have some effect on employment functioning, but TDIU 
must be granted solely on the basis of impairment arising 
from service-connected disabilities.  The Director stated 
that the totality of evidence does not indicate that the 
Veteran would have been unemployable in all environments, 
including a sedentary one, due solely to service-connected 
disabilities.

Thus, the Board finds that the preponderance of the evidence 
of record indicates that prior to March 4, 2009 the Veteran 
was not precluded from working due solely to his service-
connected disabilities.  Rather, the evidence shows that he 
was limited from work that requires strenuous activity or 
heavy lifting.  As such, based solely on the Veteran's 
service-connected disabilities, without regard to his 
nonservice-connected disabilities, the Board finds the 
evidence prior to March 4, 2009 indicates the Veteran was 
capable of performing physical and mental acts required by 
employment, albeit it with some adjustments.  Therefore, he 
is not unemployable for VA purposes. 

In reaching this decision, the Board has considered the 
Veteran's private physician's opinion from March 2007 that 
attributed the Veteran's inability to work to both his 
nonservice-connected hip and heart disorders and service-
connected back disability.  However, that opinion is 
afforded very low probative value, as it does not show that 
it was at least as likely as not that the Veteran was 
unemployable solely due to service-connected disabilities.  
Accordingly, that opinion is insufficiently probative to 
warrant a grant of the claim.

Additionally, the Board has considered the lay statements 
from the Veteran's wife and co-workers, which are found to 
be competent.  Importantly, however, the Board finds that 
the lay statements submitted are not credible.  See Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (competent 
testimony "can be rejected only if found to be mistaken or 
otherwise deemed not credible).  First, as stated 
previously, the Veteran's wife reported that the Veteran 
retired because he was not able to fulfill his job 
requirements due to his back problems.  See March 2006 
statement.  However, the Veteran's employer stated in 
January 2006 that the Veteran was out of work on two 
occasions when he had back surgery, but that he returned 
from each surgery and continued working until retirement.  
Furthermore, the Veteran's former co-workers stated that the 
Veteran had back problems while working as an industrial 
engineer managing a department and was never able to do 
required heavy lifting.  See February 2006 and March 2007 
statements.  Yet the Veteran himself reported during an 
August 2009 VA examination that he had a desk job working as 
an industrial engineer until retirement.  As such, the Board 
finds that the Veteran's wife statement, reporting that the 
Veteran retired because he was not able to fulfill his job 
requirements due to his back problems conflicts with the 
Veteran's employer's statement, which indicated that 
although the Veteran was out of work on two occasions when 
he had back surgery, he returned from each surgery and 
continued working until retirement, for a total of at least 
thirty years as a Manager of the Department.  An 
occupational history lasting over thirty years, after two 
back surgeries, does not suggest that the Veteran was 
incapable of fulfilling his job requirements due to his back 
problems, as claimed by the Veteran's spouse.  Thus, unlike 
the spouse's statement, the employer's statement was not 
made for pecuniary purposes, and was based on the employer's 
duty to assess, evaluate, and formally document the 
Veteran's capabilities of performing his job over the many 
years of employment with its company.  Hence, the spouse's 
statement is of diminished probative value, because it is 
outweighed by the detailed facts in the statement provided 
by the Veteran's employer.

Additionally, the Board finds the Veteran's co-worker 
statements not credible, as they indicated that the Veteran 
was unable to do the required heavy lifting of an industrial 
engineer managing a department, however, by the Veteran's 
own statements, he had a desk job that was sedentary in 
nature and not strenuous as indicated by his co-workers.  
Hence, the co-workers statements are at variance with, and 
are outweighed by, the type of work described by the Veteran 
to a health care provider in August 2009.  See generally 
Fed.R.Evid 803(4) (Statements made to physicians for 
purposes of diagnosis and treatment are "exceptionally 
trustworthy"); Rucker v. Brown, 10 Vet. App. 67, 73 (1997) 
("[R]ecourse to the [Federal] Rules [of Evidence] is 
appropriate where they will assist in the articulation of 
the Board's reasons.").

Finally, the Board finds that the Veteran's longstanding 
career with the same company, for more than thirty years 
despite multiple back surgeries, indicates that the Veteran 
was capable of performing his duties and responsibilities, 
and does not provide evidence that he was unable to secure 
or follow a substantially gainful occupation by reason of 
his back disability.

Considering the foregoing, the Board finds that, prior to 
March 4, 2009, the Veteran was not shown to have met the 
requirements for a TDIU pursuant to 38 C.F.R. § 4.16(b) 
because the evidence does not show that it was at least as 
likely as not that he was unable to secure or follow a 
substantially gainful occupation by reason of his service-
connected disabilities.  The Board therefore finds that 
prior to March 4, 2009 the preponderance of the evidence is 
against the assignment of TDIU. 

In summary, the Veteran was not unemployable due solely to 
service-connected disabilities, prior to March 4, 2009.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107. 


ORDER

Entitlement to TDIU prior to March 4, 2009, pursuant to 
38 C.F.R. § 4.16(b) is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


